DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/553700 has claims 1, 3-6, 8, 10-13, 15, and 17-20 pending.  
Claims 2, 7, 9, 14, and 16 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claims 3, 10, and 17, they recite the following language: 
“ … 	usage of the software product is determined when each respective non-common process associated with the information included in the process fingerprint has a corresponding process executing on the computing device.” 
independent claims 1, 8, and 15. 
	However, it is unclear whether “usage” in claims 3, 10, and 17 is the same as “usage” in independent claims 1, 8, and 15 or different from “usage” in independent claims 1, 8, and 15. 
Given claims 3, 10, and 17 depend respectively from independent claims 1, 8, and 15, the word “usage” has an indefinite meaning, as one of ordinary skill in the art cannot properly interpret the “usage” in claims 3, 10, and 17. 
For the sake of compact prosecution, Examiner broadly, reasonably each usage is a separate instance of usage and not the same one. 
Examiner recommends that Applicant amend claims 3, 10, and 17 by:
(1) Adding “the” in front of “usage” on claims 3, 10, and 17. 
See claim 3 for example below: 
“(Currently amended) The computer-implemented method of claim 1, wherein:  the usage of the software product is determined when each respective non-common process associated with the information included in the process fingerprint has a corresponding process executing on the computing device.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emelyanov et al. (Pub. No. US2015/0150003; hereinafter Emelyanov) in view of Sukhomlinov et al. (Pub. No. US2017/0180399; hereinafter Sukhomlinov) in view of Sreekanti et al. (Pub. No. US2017/0054746; hereinafter Sreekanti).
Regarding claims 1, 8, and 15, Emelyanov disclose the following: 
A computer-implemented method for determining usage of a software product, the method comprising: 
initializing the software product within an isolated, system-level virtualized container; 
(Emelyanov teaches initializing the software product or Application software [0015, 0052] within an isolated, system-level virtualized container [Abstract; 0005-0006], e.g. “For example, in order to allow a container application to apply its own parameters for working with the network. The application can have large buffers, use sockets and use proprietary configuration setting for iptables” [0008] and “The exemplary Container #2 uses only virtualization of memory, Network, Users and groups, IPC objects and Application software” [0052])
executing the software product within the virtualized container;
(Emelyanov teaches executing the software product within the virtualized container [0069, 0081-0082])
identifying processes executing within the virtualized container, 
(Emelyanov teaches identifying processes executing within the virtualized container – process trees and process identifiers, e.g. “Process trees (i.e., when virtualization is on, the container sees only its own processes, beginning with init; process identifiers are also virtualized, thus PID of the init application equals to 1);” [0073])

However, Emelyanov does not disclose the following:
(1)	wherein the processes include common processes used for plural systems and non-common processes used for the software product; 
(2)	creating a process fingerprint for the software product, the process fingerprint including identifying [[of]] the non-common processes executing within the virtualized container; 
(3)	obtaining information identifying processes executing on a computing device and comparing the obtained information to the process fingerprint; and 
Nonetheless, this feature would have been made obvious, as evidenced by Sukhomlinov.
(1) (Sukhomlinov teaches that the processes include common processes used for plural systems, e.g. “collecting computing events and their associated memory address space associated with one or more executing computing applications” [0030], and non-common processes used for the software product [0022, 0027], e.g. “suspicious behaviors within a computing application” [0022] and “application malfunctions caused from unknown security threats and/or service performance risks that alter the normal and/or expected execution of computing applications” [0027])
(2) (Sukhomlinov teaches creating a process fingerprint for the software product [Abstract, 0022, 0029], e.g. “constructing at least one sample fingerprint that represents a current behavior of the computing application using at least the event trace” [Abstract], the process fingerprint including information identifying the non-common processes executing within the virtualized container by detecting application malfunctions due to processes [0027] and determining deviations in information from the fingerprint [0030], e.g. “determining the deviation between the sampled fingerprints and the fingerprint references” [0030])
(3) (Sukhomlinov teaches obtaining information – via “a behavior model created online and/or offline and can be updated dynamically” [0022] – with the information identifying processes executing on a computing device [0022, 0027-0028] and comparing the obtained information from “fingerprint references associated with a behavior model” to the process fingerprint, which “a sampled fingerprint for a target workload” [0028])
Sukhomlinov with the prior art of elements of Emelyanov, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov with the teachings of Sukhomlinov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A: Combining prior art elements according to known methods to yield predictable results.
The predictable result would be that application malfunctions can be detected following the comparison [0029-0030 – Sukhomlinov].

However, Emelyanov in view of Sukhomlinov does not disclose the following:
determining usage of the software product on [[a]] the computing device in response to the comparing indicating that the non-common processes included in the process fingerprint are executing on the computing device. 
Nonetheless, this feature would have been made obvious, as evidenced by Sreekanti.
(Sreekanti teaches determining usage of the software product, represented in a differential set of interactions, on the computing device [0049-0050], in response to the comparing indicating that the non-common “flagged” processes/interactions [0049] – “the process or processes that are responsible for initiating the communication interaction” [0043] – included in the process fingerprint/report [0020, 0052] are executing on the computing device or host computing system [0029], e.g. “based on the information provided in the reports, the collection service is configured to identify a baseline of the types of interactions that occur during the normal operation of the computing environment” [0020])
Apply the determining step of Sreekanti with respect to processes on the container and computing device of Emelyanov in view of Sukhomlinov, in order to yield predictable results in response to indicating the non-common processes currently executing on the computing device. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Sukhomlinov with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale D.  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The predictable result would be an ability to extract significant information about an executing application in a computing environment, as follows: “The processing data may be used to generate an approved set of behavior for the computing environment, which may be compared to information from alter reports to flag possible unapproved behavior. For example, if a new process were executing on an application container that was not identified in the approved behavior, the new process may be flagged and displayed for an administrator of the computing environment” [0052 – Sreekanti].
Regarding claims 3, 10, and 17, Emelyanov in view of Sukhomlinov in view of Sreekanti disclose the following: 
wherein usage of the software product is determined when each respective non-common process associated with the 
(Sreekanti teaches that usage of the software product is determined, e.g. “the differential communication interactions may be presented as a list to the administrator, however, in other instances, the differential communication interactions may be presented to the administrator as a visual representation of the computing environment, similar to the visual representations depicted in FIG. 3 and FIG. 4. Once presented to the administrator, the administrator may select one or more of the interactions to identify further characteristics about each of the communications, select the communication interaction to implement a new security process within the environment, select the communication interaction to approve the interaction or add the interaction to the approved set of 
These teachings of Sreekanti suggests that common processes and non-common processes can be identified from fingerprints of Emelyanov in view of Sukhomlinov.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Sukhomlinov with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “Once presented to the administrator, the administrator may select one or more of the interactions to identify further characteristics about each of the communications, select the communication interaction to implement a new security process within the environment, select the communication interaction to approve the interaction or add the interaction to the approved set of communication interactions, or provide any other similar input” [0049 – Sreekanti].
Regarding claims 4, 11, and 18, Emelyanov in view of Sukhomlinov in view of Sreekanti disclose the following: 
further comprising: 
initializing a respective software product within each of a plurality of virtualized containers; 
(Emelyanov teaches initializing a respective software product within each of a plurality of virtualized containers [0008, 0038, 0051-0052])

However, Emelyanov does not disclose the following:
(1)	identifying non-common processes executing within the each of the plurality of virtualized containers; 
(2)	creating a plurality of process fingerprints, each of the plurality of process fingerprints being associated with the respective software product initialized within a corresponding one of the plurality of virtualized containers and including identifying information of each of the non- common processes executing within the corresponding one of the plurality of virtualized containers; and 
(3)	storing the plurality of process fingerprints in a repository.  
Nonetheless, this feature would have been made obvious, as evidenced by Sukhomlinov.
(1) (Sukhomlinov teaches identifying non-common processes executing within the each of the plurality of virtualized containers [0022, 0027, 0030])
(2) (Sukhomlinov teaches creating/constructing/generating a plurality of process fingerprints [Abstract; 0022, 0029, 0031], each of the plurality of process fingerprints being associated with the respective software product initialized within a corresponding one of the plurality of virtualized containers [0030], e.g. “The detection component 206 may implement relatively low overhead detection by collecting computing events and their associated memory address space associated with one or more executing computing applications. The detection component 206 may initially detect whether an application malfunction occurs by determining the deviation between the sampled fingerprints and the fingerprint references” [0030], and including identifying information of each of the non-common processes executing within the corresponding one of the plurality of virtualized containers, e.g. “determining the deviation between the sampled fingerprints and the fingerprint references” [0030] and “when the comparison between the sampled fingerprint and reference fingerprints is equal to and/or exceeds a certain deviation threshold, an intervention may be triggered, which may be handled by logging (e.g., recording the computing event) and/or by a more reactive method that performs other computing operations besides recording the computing event” [0033])
(3) (Sukhomlinov teaches storing the plurality of process fingerprints in a repository [0056; FIG. 7, Element 702], e.g. “saving the event traces” [0056])
Sukhomlinov in accordance with content from the process fingerprint of Emelyanov.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov with the teachings of Sukhomlinov. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been “detect application malfunctions” [0050 – Sreekanti].
Regarding claims 5, 12, and 19, Emelyanov in view of Sukhomlinov in view of Sreekanti disclose the following: 
further comprising: 
identifying non-common processes executing on a computing system; 
(Sreekanti teaches identifying non-common processes executing on a computing system [0049], e.g. “if the collection service identifies a new communication interaction in the second set of communication interactions that is not included in the approved set of communication interactions, the new communication interaction may be flagged and placed in a differential set of communication interactions” [0049])
comparing each of the identified non-common processes executing on the computing system to identifying information included in one or more of the plurality of process fingerprints; and 
(Sreekanti teaches comparing each of the identified non-common processes executing on the computing system to identifying information included in one or more of the plurality of process fingerprints [0049, 0052, 0055, 0058, 0061], e.g. “The processing data may be used to generate an approved set of behavior for the computing environment, which may be compared to information from alter reports to flag possible unapproved behavior” [0052])
determining that a particular software product is used on the computing system when each of the non-common processes identified by the identifying information of one of the one or more process fingerprints, which is associated with the particular software product, are included among the identified non-common processes executing on the computing system.  
(Sreekanti teaches determining that a particular software product is used on the computing system [0067, 0071], e.g. “generate an approved set of communication interactions for the plurality of application components based on the communication data” [0067], when each of the non-common processes identified by the identifying information of one of the one or more process fingerprints, which is associated with the particular software product, are included among the identified non-common processes executing on the computing system, e.g. “Based on the information provided in the reports, collection service system 800 may identify approved behavior for the hosts and application containers, identify secondary behavior for the hosts and application containers, and compare the behavior to identify potential threats within the environment. For example, a first set of reports may identify a set of approved processes executing on the host computing systems” [0071])
These teachings of Sreekanti suggests that common processes and non-common processes can be identified from fingerprints of Emelyanov in view of Sukhomlinov.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Sukhomlinov with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “once the set of approved communication interactions are determined, the interactions may be provided to an administrator, allowing the administrator to review the communications and approve or reject communications to be included in the set of approved communication interactions” [0067 – Sreekanti
Regarding claims 6, 13, and 20, Emelyanov in view of Sukhomlinov in view of Sreekanti disclose the following: 
further comprising: 
notifying a user that the particular software product is being used on the computing system.  
(Sreekanti teaches notifying a user that the particular software product is being used on the computing system [0049, 0070], e.g. “In some instances, display module 810 may allow the administrator to interact with or provide feedback regarding the display of the application components. For example, the administrator may be allowed to add communication interactions from the differential set to the approved set. In another example, the user may select a displayed interaction from the differential set, and implement a new security function to prevent future communications between the same components” [0070]) 
These teachings of Sreekanti are applicable to the software product of Emelyanov in view of Sukhomlinov.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Emelyanov in view of Sukhomlinov with the teachings of Sreekanti. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G: Teaching, Suggestion, and Motivation.
The motivation would have been as follows: “However, if necessary, the user may zoom into a particular service group to analyze the data interactions between each of the components in the group” [0062 – Sreekanti].


Response to Amendments
Applicant’s arguments, see “REMARKS”, filed June 8, 2021, with respect to claims 1, 3-6, 8, 10-13, 15, and 17-20. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1, 3-6, 8, 10-13, 15, and 17-20.
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        September 27, 2021

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199